OPINION
{¶ 1} Aaron Goins appeals from a judgment of the Montgomery County Court of Common Pleas, reflecting that he was found guilty of trafficking in drugs and possession of criminal tools and sentenced to five years of community control. He claims as error the court's failure to sustain his Crim. R. 29(A) motion for a judgment of acquittal made after the State *Page 2 
rested its case in chief.
 {¶ 2} The crux of Goins' argument is that his motion for a judgment of acquittal should have been granted because the forensic chemist who testified as a expert for the state did not identify the crack cocaine that was admitted into evidence at trial as being from this case. Thus, he claims that the state failed to prove that he had sold a controlled substance.
 {¶ 3} Goins filed a videotape of the trial court proceedings. However, he did not "type or print those portions of [the] transcript necessary for the court to determine the questions presented," as required by App. R. 9(A). The record before us is thus inadequate to demonstrate the alleged error. State v. Smith, Montgomery App. No. 20835,2005-Ohio-5588. Under these circumstances, we employ the presumption of regularity in the proceedings of the trial court, and we presume that there was a reasonable basis for the trial court's ruling.
 {¶ 4} Accordingly, the assignment of error is overruled.
 {¶ 5} The judgment of the trial court will be affirmed.
BROGAN, J. and DONOVAN, J., concur.
Copies mailed to:
Johnna M. Shia
Thomas P. Liptock
  Hon. Michael T. Hall *Page 1